Norfolk.Complaint under the St. of 1875, e. 99, charging the defendant with a single sale of intoxicating liquor to “ Andrew D Rooney.”The defendant requested the judge to rule as follows: “ 1. A mistake in the name of the person to whom the alleged sale was made is a fatal variance. 2. Rooney should be described in the *415complaint by his true Christian name, which is Andrew, and not Andrew D. A fictitious Christian name is not sufficient. 3. The Christian name is that part of one’s name which precedes the surname, and it is the name given at the time of baptism. 4. Rooney inserted the letter D. between his surname and his Christian name without any legal right or authority whatever, and consequently is not described in the complaint by his true Christian name, as the law requires. 5. After a person is christened and baptized by a name, and he adopts and becomes known by that name, and none other, the name by which he was so christened and baptized and known is his true Christian name. 6. A person can change no part of his true name only by due process of law. 7. There is a fatal variance between the allegations in the complaint and the evidence as to the true name of the person to whom the alleged sale was made. 8. The testimony of Rooney should be considered with great care by the jury.”